SHAW, Justice.
We have for review Williams v. State, 658 So.2d 665 (Fla. 4th DCA 1995), in which the district court addressed the same question we recently answered in State v. Johnson, 21 Fla.L.Weekly S154, — So.2d — [1996 WL 154126] (Fla. April 4, 1996). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In Johnson, we held that aggravated stalking and the defendant’s violation of an injunction were two separate offenses, and double jeopardy did not bar a subsequent prosecution. In accordance with our decision in Johnson, we approve the decision of the district court in the instant case.
It is so ordered.
GRIMES, C.J., and OVERTON, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.